           Case 1:16-cv-02362-RA-KNF Document 455 Filed 04/21/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 WILFREDO TORRES,                                                  DATE FILED:

                             Plaintiff,
                                                                     16-CV-2362 (RA)
                        v.
                                                                           ORDER
 NYC POLICE DEPARTMENT, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         On March 31, 2021, the Court dismissed this action against remaining Defendants Kevin

Wahligh, John Pepe, James Scordus, and Daniel Barvels. See Dkt. 453. The Clerk of Court is thus

respectfully directed to enter judgment for the Defendants in this action. The parties shall bear their

own fees and costs.

SO ORDERED.

Dated:      April 21, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
